United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 1, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60076
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


JESSE M. SKINNER,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 1:02-CR-93-1-BrGu
                       - - - - - - - - - -

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesse M. Skinner was convicted by a jury of various federal

firearms and controlled substances offenses.   Skinner now appeals

and argues that the district court erred in denying his motion to

suppress the evidence.   We review the district court’s denial of

a motion to suppress evidence seized pursuant to a warrant to

determine (1) whether the good-faith exception to the

exclusionary rule applies, see United States v. Leon, 468 U.S.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 04-60076
                                  -2-

897, 922-23 (1984); and (2) whether the warrant was supported by

a probable cause.     United States v. Satterwhite, 980 F.2d 317,

320 (5th Cir. 1992).     If the good-faith exception applies, it is

unnecessary to address the probable cause issue.     Id.   Although

Skinner filed a motion to suppress in the district court, he did

not specifically raise the challenges to the search warrant he

presents on appeal.    Therefore, review is limited to plain error.

United States v. Maldonado, 42 F.3d 906, 909-12 (5th Cir. 1995);

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994)(en banc).

     Skinner fails to show that the warrant application so misled

the issuing magistrate judge that the Government was not entitled

to rely on the good-faith exception to the exclusionary rule.

Leon, 468 U.S. at 923.    Skinner fails to meet his burden of

showing that either of the purported misstatements or omissions

he cites were made deliberately or with reckless disregard for

the truth.   United States v. Benbrook, 40 F.3d 88, 92 (5th Cir.

1994).

     Skinner’s argument that his sentence must be reversed in

light of Blakely v. Washington, 124 S. Ct. 2531 (2004), and

United States v. Booker, 125 S. Ct. 738 (2005), is raised for the

first time on direct appeal and is, therefore, reviewed for plain

error.   See United States v. Cotton, 535 U.S. 625, 631-32 (2002);

United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005),

petition for cert. filed, No. 04-9517 (U.S. Mar. 31, 2005).

Skinner fails to establish plain error because he fails to carry
                           No. 04-60076
                                -3-

his burden of demonstrating that he would have received a

different sentence had he been sentenced under the Booker

advisory Guidelines regime rather than the pre-Booker mandatory

regime.   See Mares, 402 F.3d at 522.

     AFFIRMED.